Citation Nr: 1416875	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee stable joint medial meniscus tear, degenerative and patella ligament tendinopathy.  

2.  Entitlement to an initial evaluation in excess of 10 percent for chronic strain with posttraumatic changes of the left ankle.  

3.  Entitlement to an initial compensable evaluation for laxity and instability of the proximal interphalangeal joint (PIP) of the little finger left hand.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  The record was held open for 60 days, in which the Veteran submitted additional medical evidence.  The Veteran has waived initial RO consideration of the new evidence submitted in conjunction with his claim.  38 C.F.R. § 20.1304(c) (2013).

The Board has reviewed the Veteran's Virtual VA file and notes that the October 2013 Board hearing transcript has been associated with the electronic file.  This document has also been associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Remand is required to afford the Veteran VA examinations to evaluate the current severity of his service-connected right knee, left ankle, and left hand little finger disabilities, and to determine the etiology of the bilateral hearing loss and tinnitus.  Since the claims are being remanded, outstanding private and VA treatment records should be obtained as well.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right knee, left ankle, and left hand little finger disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for VA treatment records from the South Texas Veterans Health Care System (STVHCS) in San Antonio, Texas, dated since April 2011.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right knee stable joint medial meniscus tear, degenerative and patella ligament tendinopathy, at a location in close proximity to his home in Del Rio, Texas, if feasible.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.

Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner must provide findings as to whether there is ankylosis of the right knee, subluxation, lateral instability, tibia and fibula impairment, genu recurvatum, dislocation of the semilunar cartilage or removal of the semilunar cartilage.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected posttraumatic changes of the left ankle at a location in close proximity to his home in Del Rio, Texas, if feasible.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.

Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner must indicate whether the symptomatology associated with the service-connected posttraumatic changes of the left ankle is marked or moderate in nature.  

The examiner must provide findings as to whether there is ankylosis of the left ankle, subastragalar or tarsal joints, malunion of his os calcis or astragalus, and/or whether he has had an astragalectomy of the left ankle.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

4.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected laxity and instability of the proximal interphalangeal joint (PIP) of the little finger left hand at a location in close proximity to his home in Del Rio, Texas, if feasible.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.

Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  
The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

5.  Schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of his bilateral hearing loss and bilateral tinnitus at a location in close proximity to his home in Del Rio, Texas, if feasible.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  The examination should include a diagnosis based upon auditory threshold testing in accordance with 38 C.F.R. § 3.385.  Based on the examination and review of the record, the examiner should provide a medical opinion as to whether it is at least as likely as not that any currently diagnosed bilateral hearing loss and/or tinnitus(1) was incurred in or aggravated by the Veteran's military service.  
The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford him an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


